DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Narita et al. (US 2018/0210356) in view of Sawauchi et al. (US 2010/0168301), Tsuji et al. (US 2013/0252898), and Buckmaster et al. (US 4,742,122).  Sawauchi, Tsuji, and Buckmaster were cited in the Applicant’s IDS.
Regarding claims 1, 5, and 6, Narita teaches an electrophotographic receptor including a conductive substrate and a photosensitive layer disposed on the conductive substrate (Abstract).  The electrophotographic receptor has a layered structure whose surface is formed by an outer layer comprising a charge transport layer (Fig. 2; p. 2-3, [0033]).  This reads on an outermost surface formed of a layer-shaped article as claimed.
The outermost charge transport layer includes fluorine resin-containing particles (p. 11, [0172]).  The particles may be formed from a fluorine-containing resin such as polytetrafluoroethylene (PTFE)  (p. 11, [0173]).  The particles may include a fluorine-containing dispersant (p. 11, [0178]-[0179]).  Narita does not teach including a basic compound in the claimed amount.
In the same field of endeavor, Sawauchi teaches that fluoropolymers are generally obtained by polymerization in the presence of a fluorinated surfactant (p. 1, [0001]).  Such surfactants may be recovered by contacting an aqueous fluoropolymer dispersion with a basic anion exchange resin.  However, contact with a basic anion exchange resin leads to an amine-like odor (p. 1, [0003]).  Sawauchi teaches that contacting a fluoropolymer dispersion with activated carbon after an anion exchange resin reduces nitrogen content to 0-1 ppm (p. 1, [0006]-[0007]).  The treated fluoropolymer dispersions have a low content of nitrogen-containing organic bases and are therefore almost odorless (p. 6, [0096]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat Narita’s fluoropolymer particles in the manner described by Sawauchi, thereby arriving at particles comprising 0-1 ppm of basic nitrogen compounds, in order to both recover any surfactant used during polymerization and to reduce amine-like odor of the resulting product.  
Neither Narita nor Sawauchi teach an appropriate method for forming such fluoropolymer particles.
Tsuji teaches a PTFE granulated powder (p. 1, [0001]) that is suitable for use in a wide range of applications including copier parts, domestic electric appliances, machine parts, and various electronic devices (p. 9, [0138]).  Tsuji’s PTFE granulated powder is produced by suspension polymerization in the presence of a polymerization initiator such as ammonium persulfate or potassium persulfate (p. 8, [0116], [0120]-[0121]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to form Narita’s fluoropolymer particles through a method similar to that of Tsuji employing an initiator such as ammonium persulfate or potassium persulfate.  This method is shown to be successful in forming particles from similar fluoropolymers including PTFE that are suitable for use in applications including electrical appliances and various electronic devices.
Tsuji further teaches that unstable terminal groups such as -COOH (i.e. carboxyl groups) may be present following polymerization.  These unstable terminal groups may be stabilized by converting to trifluoromethyl (-CF3) groups by exposure to a fluorine-containing gas (p. 3, [0040]-[0041]).  
Neither Narita, Sawauchi, nor Tsuji teach an appropriate carboxyl group content resulting from treatment of unstable terminal carboxyl groups.
Buckmaster teaches granules of a tetrafluoroethylene-based fluoropolymer (Abstract).  When ammonium or potassium persulfate is employed as an initiator, the polymer end groups are essentially all carboxyl groups (p. 5, lines 28-31).  The number of these end groups may be reduced by treatment of the polymer with fluorine gas (col. 5, lines 53-56).  This converts the unstable end groups to -CF3 groups (col. 6, lines 7-8).  It is desirable to have less than 80 carboxyl end groups per 106 carbon atoms in the polymer (col. 5, lines 51-52).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Narita in view of Sawauchi and Tsuji as applied above, and further to carry out Tsuji’s end group stabilization until a terminal carboxyl group content of less than 80 per 106 carbon atoms is achieved.  Buckmaster shows this to be a suitable range for compositionally similar fluoropolymer particles subjected to a similar fluorine gas treatment to convert carboxyl groups to the same trifluoromethyl end groups.  This represents the use of a suitable range of [Physical Property] in a similar [Field] application.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416-21 (2007).  See MPEP 2141.
Modification of Narita in view of Sawauchi, Tsuji, and Buckmaster as applied above results in an electrophotographic receptor including a conductive substrate and a photosensitive layer disposed on the conductive substrate, the electrophotographic receptor including a layered structure whose surface is formed by an outer layer comprising a charge transport layer, the charge transport layer including fluorine-containing resin particles containing less than 80 carboxyl groups per 106 carbon atoms and 0-1 ppm of a basic compound.  
Buckmaster’s suggested carboxyl group range of less than 80 carboxyl groups per 106 carbon atoms overlaps the claimed amount of carboxyl groups per 106 carbon atoms.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).  Therefore, modification of Narita in view of Sawauchi, Tsuji, and Buckmaster reads on claims 1, 5, and 6.
Regarding claim 2, Narita teaches that the outermost charge transport layer is made up of a polycarbonate resin having the claimed structural units (p. 9, [0146]).
Regarding claim 3, the outermost charge transport layer may include a triarylamine (p. 8, [0129]) having a butadiene structure (p. 8, [0134]).
Regarding claim 4, Narita teaches fluorine-containing dispersants having a structure identical to the dispersants described in the instant specification (see, e.g., Narita at p. 11, [0185]; specification at p. 24-25), including suitable commercial products having this structure which are identical to commercial products identified in the specification (Narita, p. 12, [0203]; specification at p. 27).  
The cited references do not expressly disclose a dispersant having the claimed IR peak area ratio.  Nevertheless, Narita teaches identical dispersants which will necessarily possess this product.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.
Regarding claim 7, Sawauchi’s basic nitrogen compounds include amines (p. 2, [0027]).
Regarding claim 8, Sawauchi teaches that nitrogen compounds which may remain in amounts of 0-1 ppm include amines represented by the formula NR1R2R3 where the R substituents may contain 2 carbon atoms (p. 2, [0027], [0031]).  This effectively describes triethylamine.    Triethylamine is recognized in the art as having a boiling point of approximately 89°C.
Regarding claims 9 and 10, none of the cited references require the use of perfluorooctanoic acid.  When this compound is not used, it will be present in the amount of 0 ppb.
Regarding claim 11, the cited references do not require irradiation during production.
Regarding claim 12, Narita teaches a process cartridge that is removably attached to the image forming apparatus, the cartridge including the electrophotographic photoreceptor described above (p. 15, [0247]).
Regarding claim 13, Narita teaches an image forming apparatus comprising the electrophotographic photoreceptor.  The image forming apparatus includes a charging unit that charges the surface of the electrophotographic photoreceptor; an electrostatic latent image forming unit that forms an electrostatic latent image on the charged surface of the electrophotographic photoreceptor; a developing unit that develops the electrostatic late t image with a developer containing toner to form a toner image; and a transfer unit that serves to transfer the toner image to the surface of a recording medium (p. 14, [0241]).
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, and 11 of U.S. Patent No. 10,705,441. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 1 differs from claim 1 of ‘441 in that the conflicting claim recites a specific fluorine-containing graft polymer and molecular weight distribution not present in the instant claims.  Nevertheless, all limitations of instant claim 1 are present in claim 1 of ‘441.  Claim 1 is therefore not patentably distinct from claim 1 of ‘441.
Regarding claim 4, the dispersant recited in claim 1 of ‘441 is identical in structure to the dispersant described in the instant specification at pages 25-27.  Although not expressly recited by the claims of ‘441, the dispersant has a structure identical to the dispersant of claim 4 interpreted in view of the instant specification and will therefore necessarily possess the claimed IR absorption peak ratio.
The features of claims 5-13 are taught by claims 2-6, 10, and 11 of ‘441.

Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,705,441, further in view of Narita. 
Regarding claims 2 and 3, ‘441 remains as applied to claim 1 above.  Claim 1 of ‘441 recites an electrophotographic photoreceptor comprising a conductive substrate.  The claims of ‘441 do not teach an appropriate material used to form the conductive substrate.
In the same field of endeavor, Narita teaches an electrophotographic receptor including a conductive substrate and a photosensitive layer disposed on the conductive substrate (Abstract).  The electrophotographic receptor has a layered structure whose surface is formed by an outer layer comprising a charge transport layer (Fig. 2; p. 2-3, [0033]).  The outermost charge transport layer includes fluorine resin-containing particles (p. 11, [0172]).  The outermost charge transport layer is made up of a polycarbonate resin having the claimed structural units (p. 9, [0146]).  The outermost charge transport layer may include a triarylamine (p. 8, [0129]) having a butadiene structure (p. 8, [0134]).
It would have been obvious to one of ordinary skill in the art to select Narita’s charge transport layer materials including a polycarbonate having the claimed structure and a triarylamine having a butadiene structure for use in the conductive substrate of claim 1 of ‘441, as they are expressly recognized by the prior art as being useful in this capacity.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  Modification in this way reads on claims 2 and 3.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/           Primary Examiner, Art Unit 1762